United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-247
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal of a March 15, 2006 decision of the
Office of Workers’ Compensation Programs denying reconsideration and a November 15, 2005
merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established an injury in the performance of
duty on January 12, 2005; and (2) whether the Office properly refused to reopen the claim for
merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 14, 2005 appellant, then a 42-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained an injury to his right ankle in the performance of
duty on January 12, 2005. He stated on the claim form that he was hit with a forklift on his right
ankle. Appellant stopped working on January 15, 2005. The claim form contains a statement

from a supervisor, Lefay Woody, that the forklift operator stated that he did not hit appellant on
the foot or the right side. According to the supervisor, the forklift operator indicated that the
forklift had brushed appellant on his left side.
In an undated statement received by the Office on February 8, 2005, Ms. Woody stated
that appellant claimed the forklift operator made a sharp right turn and hit him in the right ankle.
According to the forklift operator, Mr. Smith, the forklift was not moving and appellant had
backed into the forklift on the left side of his body. Ms. Woody stated that the supervisor at that
time, Ms. Cherry, reported that appellant claimed it was the front bars of the forklift that struck
him. In addition, Ms. Cherry reported that appellant continued to work his shift, refused medical
attention and refused to show the supervisor his injury. Ms. Woody stated that appellant
informed Ms. Cherry that his foot was fine because he was wearing high top boots. She also
indicated that appellant told her on January 14, 2005 that he was taking medications for the right
leg prior to the alleged incident. A January 25, 2005 letter from the employing establishment
also asserted that Mr. Smith reported that he did not run over appellant’s foot and only the left
side was brushed by the forklift.
In a note dated January 18, 2005, Dr. Sosale Jayaram indicated that appellant was seen on
that date and was incapacitated due to right ankle trauma. A February 18, 2005 note from
Dr. Jayaram stated that appellant claimed he received a blow to the right ankle on
January 12, 2005. He stated that this aggravated appellant’s arthritic right knee and hip and he
needed surgery. On March 15, 2005 Dr. Jayaram indicated that appellant was scheduled for knee
surgery.
In a letter dated March 16, 2005, an employing establishment compensation specialist
stated that Dr. Jayaram reported in a telephone call that he had treated appellant for an ankle
problem since November 11, 2004. The compensation specialist report that appellant had a prior
claim for a right ankle sprain/strain.
Dr. Jayaram stated in an April 11, 2005 report that appellant was totally disabled since
January 18, 2005 due to osteoarthritis of the knees and hips. In a July 6, 2005 report, he reported
that appellant had “severely sprained his right knee and ankle while he was at work.”
Dr. Jayaram stated that the sprain had adversely affected an arthritic right hip and appellant
needed hip replacement and possible knee replacement. He concluded that, because knee and
hip pains had worsened since the job accident, the treatment should be covered under workers’
compensation.
By decision dated November 15, 2005, the Office denied the claim for compensation.
The Office found that evidence was insufficient to establish the incident as alleged, nor was the
medical evidence sufficient to establish an injury in the performance of duty.
Appellant requested reconsideration by letter dated December 15, 2005. He stated that he
was hit by a forklift on the right side of his ankle. Appellant noted that, the driver, Mr. Smith
retired a few months after the incident. He indicated that he did have a preexisting osteoarthritis
resulting from a prior injury. Appellant submitted a report dated December 13, 2005 from
Dr. Jayaram, who stated that appellant sprained his right knee and ankle at work on
January 12, 2005.

2

In a decision dated March 15, 2006, the Office found that the evidence was of a
repetitious nature and was not sufficient to warrant merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally,
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury and generally this can be established only by
medical evidence.3 In traumatic injury claims, a rationalized medical opinion supporting causal
relationship is required.4
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
ANALYSIS -- ISSUE 1
The Office did not accept the factual component of fact of injury in this case. The
evidence of record does indicate that there was an employment incident on January 12, 2005
involving a forklift. It is not sufficient, however, to establish an incident in the manner alleged
by appellant. In this regard appellant did not submit a detailed factual statement of the
circumstances surrounding the incident. On the claim form, he stated only that he was hit by a
forklift on his right ankle. A supervisor briefly indicated that appellant claimed that the forklift
was moving and made a sharp turn and struck him on the right side. Appellant did not provide
details regarding the alleged incident: how fast the forklift was moving, where he was standing,
etc.

1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

Id.

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

Moreover, the employing establishment asserted that the forklift operator reported the forklift
was not moving and appellant had backed into it with minimal contact on his left side, not the
right side.
In view of the absence of a detailed statement from appellant regarding the incident and
contrary evidence regarding the alleged manner of the incident, the Board finds that appellant did
not establish an incident on January 12, 2005 as alleged.6 He, therefore, did not meet his burden
of proof to establish an injury in the performance of duty. The Board will not address the
medical evidence in detail, other than to note that even if the factual component was met, there
must be rationalized medical opinion on causal relationship. None of the medical reports of
record prior to the November 15, 2005 decision provide an accurate history and a rationalized
medical opinion on causal relationship between a diagnosed condition and the employment
incident.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,7
the Office’s regulations provides that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(1) shows that [the Office] erroneously applied or interpreted a specific
point of law; (2) advances a relevant legal argument not previously considered by [the Office]; or
(3) constitutes relevant and pertinent evidence not previously considered by [the Office.]”8
Section 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.9
ANALYSIS -- ISSUE 2
The denial of the claim was based on the failure to establish an incident on January 12,
2005 as alleged. Appellant’s request for reconsideration did not submit and new and relevant
evidence on this issue. He again briefly stated that the forklift stuck him on the right ankle,
without providing any new and relevant detail regarding the incident. The evidence submitted
was a December 13, 2005 medical report from Dr. Jayaram, who did not provide any new and
relevant factual information. The Board also notes the report does not constitute new and
relevant medical evidence, as it was similar to the July 6, 2005 report.10

6

See Tracey P. Spillane, 54 ECAB 608 (2003).

7

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

10

Dr. Jayaram added the date of the incident without additional detail or explanation. A medical issue is not
presented until an employment incident as alleged is established.

4

Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit
relevant and pertinent evidence not previously considered by the Office. He did not meet the
requirements of section 10.606(b)(2) and, therefore, the Office properly refused to reopen the
claim for merit review.
CONCLUSION
Appellant did not meet his burden of proof to establish an injury in the performance of
duty on January 12, 2005. On reconsideration, appellant did not meet the requirements of
20 C.F.R. § 10.606(b)(2) and, therefore, the Office properly denied merit review pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 15, 2006 and November 15, 2005 are affirmed.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

